Title: Treasury Department Circular to the Commissioners of Loans, 31 August 1790
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentAugust 31st 1790
Sir,

The President of the United States having been pleased to appoint you to the Office of Commissioner of loans in virtue of the Act making provision for the debt of the United States, I transmit your Commission and a copy of the law under which you are to act. On the receipt of this letter you will proceed to qualify yourself for the duty, by taking the oath required, before one of the Judges of the supreme Court, or of the district court of the United States, or, if they should be absent or too remote, before one of the Judges of the superior court of your State, and by providing satisfactory Bondsmen not less than two in number to enter with you into a security in the sum of Ten thousand Dollars—for your good behaviour in the said office. I have written to the Attorney of the United States for the district in which you reside, requesting his consideration of the sureties you may offer, and I trust you will present to him such persons as are unexceptionable, that I may be able to declare them satisfactory. Any deficiency in the securities submitted to me must produce delay, and would consequently be injurious to the United States, and the public Creditors. You will find enclosed the form of the Bond to be signed by yourself and your sureties. In a short time I shall give you such further instructions, and directions as the law permits and the public Interests requires. I think it necessary however to apprise you, that during the reception of subscriptions to the Loan, which is to be made in the Certificates of the State debts, it will be necessary to the public safety, that you reside at the place where the checks and documents relative to the debt of your State are deposited.
I am, Sir, with respect, Your Obedt. Servant
A HamiltonSecy of the Treasy
P.S. I find the Secretary of State has already transmitted your commission, so that it will not be found in this enclosure.

